DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/12/2021 has been entered.
 Response to Arguments
Applicant’s arguments/remarks filed on 08/12/2021 have been fully considered.
With respect to the claim objection(s), applicant’s argument that claims 1 was amended as suggested by the office action is not found persuasive. Claim 1 still recites/introduces “an internal property” twice. Thus, the objection is maintained. In addition, applicant’s amendments introduced new claim objections.
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's amendment(s) to the claim(s) has/have overcome the claim rejection(s).
With respect to the claim rejection(s) under 35 U.S.C. § 103, applicant’s amendment(s) to the claim(s) has/have overcome the claim rejection(s). However, applicant’s arguments are moot in view of the new ground(s) of rejection used in the current rejection.
With respect to the double patenting claim rejection(s), applicant’s arguments are moot in view of the new ground(s) of rejection used in the current rejection. 
Claim Objections
Claim(s) 1, 3, 21, and 22 is/are objected to because of the following informalities: 
In line 12 of claim 1, “by changing an internal property of the NIL material” should be changed to --by changing [[an]] the internal property of the NIL material-- as the internal property is introduced in line 5 of the claim.
In line 2 of claim 3, “an ultraviolet (UV) light cure” should be changed to --an ultraviolet (UV) light curing process--.
In line 2 of claim 3, “thermal cure” should be changed to --thermal curing process--.
In claim 21, “wherein modifying the first layer to form a second layer, the second layer having a pattern that is an inverse of a pattern of the imprint mask, comprising: etching the first layer to form the second layer” should be changed to --wherein said modifying the first layer to form a second layer comprises: etching the first layer to form the second layer--.
In claim 22, “the imprinted mask” should be changed to --the imprint mask--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolland (US 20170259461 – of record) in view of Lan (UV-Nanoimprint Lithography, 2013 – of record), Yadav (“Nanoimprinting Techniques for Polymeric Electronic Devices”, 2014 – 155 pages NPL of record), and/or Cho (US 20080204684). 
Regarding claims 1 and 21, Rolland discloses a method, comprising:
applying an imprint mask (216) to a layer (218) of a nano-imprint lithography material (NIL) (dual-cure material) to form an imprinted layer with a pattern (imprinted layer 218 with a pattern: P0225, Figs. 3-4, and claim 1), the NIL material having a modulus level below a flexibility threshold (the dual-cure material intrinsically/inherently has a modulus level below a flexibility threshold because 1) it has substantially similar composition to applicant’s claimed/disclosed NIL material and 2) it is not disclosed as breaking during/after the imprinting: See MPEP § 2112.01 II, MPEP § 2113 II, and [0020-0021] & Fig. 1 of applicant’s published application), the NIL material further having an internal property (crosslinking and/or number of cured types of functional groups), that when changed, causes a change in the modulus level of the NIL material (“increasing the modulus” of the dual-cure material by changing crosslinking and/or number of cured types of functional groups: P0079-0080; See MPEP § 2112.01 II, MPEP § 2113 II, [0023], [0050] and Fig. 2 of applicant’s published application);
detaching the imprinted layer from the imprint mask (detaching imprinted layer 218 from 216), the modulus level of the NIL material causing the pattern of the imprinted layer to remain unchanged after detachment (the modulus level of the UV-cured dual-cure material is capable of causing the pattern of imprinted layer 218 to  remains unchanged after detachment: See F4); and


    PNG
    media_image1.png
    397
    675
    media_image1.png
    Greyscale

Rolland differs from the claimed invention in that Rolland teaches to perform the thermal/second curing step so as to increase the modulus level of the NIL material before the detachment of the imprinted layer from the imprint mask whereas the claimed invention requires the increase the modulus level of the NIL material after the detachment of the imprinted layer from the imprint mask. Thus, a person having ordinary skill in the art (i.e. PHOSITA) would understand/recognize that the difference between Rolland and the claimed invention is a change in order of the detaching step and thermal/second curing step. 
In the same field of endeavor, nano-imprinting lithography methods, Lan discloses a method substantially similar to Rolland’s and applicant’s method, the method comprising the step of forming a first layer (brown baked, i.e. thermally cured imprinted layer) from an imprinted layer (green uv-cured imprinted layer) through increasing the modulus level of the NIL material of the imprinted layer by changing an internal property (cross-linking and/or number of cured types of functional groups) of the NIL material (a person of ordinary skill in the art knowns/understands that thermal curing/baking intrinsically changes crosslinking and increases modulus of dual-cure materials: P0079-0080 of Rolland; after detaching the imprinted layer from the imprint mask, the first layer having the pattern of the imprinted layer (the brown baked, i.e. thermally cured, imprinted layer having the pattern of the green uv-cured imprinted layer) for the benefit(s) of enhancing the mechanical properties of the imprinted NIL material after the detaching step (thermal curing/cross-linking of the green uv-cured imprinted layer occurs after the detachment of the green uv-cured imprinted layer from the quartz master mold: highlighted portions in pages 3154, 3160, 3162, 3163, and 3169; especially, the portion of pg. 3160 and Fig. 16 provided below). Lan further discloses the interrelated relationship between curing, cross-linking, and mechanical properties such as modulus and stiffness (highlighted portions in pages 3154, 3160, 3162, 3163, and 3169).

    PNG
    media_image2.png
    613
    603
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    606
    607
    media_image3.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Rolland in view of Lan by forming a first layer (i.e. a thermally cured imprinted layer) from the imprinted layer (i.e. the uv-cured imprinted layer) through increasing the modulus level of the NIL material of the imprinted layer by changing an internal property (cross-linking and/or number of cured types of functional groups) of the NIL material after the imprinted layer is detached from the imprint mask, the first layer having the pattern of the imprinted layer motivated by the desires of enhancing the mechanical properties of the NIL material after 
Modified Rolland does not disclose the step of modifying the first layer to form a second layer, the second layer having a pattern that is an inverse of a pattern of the imprint mask, wherein said modifying the first layer to form a second layer comprises: etching the first layer to form the second layer.
In the same field of endeavor, nano-imprinting lithography methods, Yadav discloses that the working principle of NIL is to reproduce the topography of a mold which has nano surface relief structures onto a polymer such that a “negative impression” of the mold is created into the polymer (page 18 of NPL). Yadav further discloses to modify/etch the imprinted layer to form a final/enhanced imprinted layer after demolding/detaching the imprint mask from the imprinted layer, the final/etched imprinted layer having a pattern that is an inverse of a pattern of the imprint mask for the benefit(s) of removing residual polymer, “completing the process of pattern transfer”, and producing the final/enhanced imprinted layer having a pattern that better matches the inverse pattern of the imprint mold (paragraph 5 in page 18, Fig. 2.3 in page 19 of NPL, and pg. 23 of NPL). Yadav further discloses/suggests that Young’s modulus is an important parameter in NIL (page 21 of NPL). 

    PNG
    media_image4.png
    790
    662
    media_image4.png
    Greyscale

In the same field of endeavor, nano-imprinting lithography methods, Cho discloses that formation of a residual layer following imprinting appears to be a universal problem in the art (P0019) and to modify/etch the imprinted layer to form a modified/etched imprinted layer after demolding/detaching the imprint mask from the imprinted layer, the modified/etched imprinted layer having a pattern that is an inverse of a pattern of the imprint mask for the benefit(s) of removing the residual layer (P0003, 0023, 0067, and Figs. 1A-F). 

    PNG
    media_image5.png
    501
    582
    media_image5.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Rolland in view of Yadav and/or Cho by incorporating the step of modifying the first layer to form a second layer, the second layer having a pattern that is an inverse of a pattern of the imprint mask, wherein said modifying the first layer to form a second layer comprises: etching the first layer to form the second layer for the benefit(s) of removing residual NIL material, “completing the process of pattern transfer”, and producing a second layer having a pattern that better matches the inverse pattern of the imprint mold as suggested by Yadav and/or Cho. See MPEP §§ 2143 I C, 2143 I D, 2143 I G, and/or 2144 II.

Regarding claims 2-3, Rolland further discloses wherein the NIL material (dual cure material) has a first functional group (photo-curable constituent) reacted using a first process (UV curing), and a second functional group (thermal-curable constituent) reacted using a second process (thermal curing), wherein the first functional group is reacted using the first process before the second functional group is reacted using the second process (UV curing is before thermal curing), and wherein increasing the modulus level of the NIL material further comprises reacting the second function group of the NIL material using the second process (P0137-0139 & P0225 of Rolland; See MPEP §§ 2112.01 II and 2113 II; See [0023] and Fig. 2 of applicant’s published application).
Regarding claims 4-5, Rolland further discloses wherein the first functional group is one of acrylates, methacrylates, epoxides, vinyl ethers, and thiols in combination with alkene groups (P0141), and wherein the second functional group is one of acrylates, methacrylates, epoxides, vinyl ethers, thiols in combination with alkene groups (P0111, 0125, 0141, 0156).
Claim(s) 1 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 20110183027) in view of Yadav (“Nanoimprinting Techniques for Polymeric Electronic Devices”, 2014 – 155 pages NPL of record), and/or Cho (US 20080204684).
 Regarding claims 1 and 21, Miller discloses a method (Fig. 5), comprising: applying an imprint mask to a layer of a nano-imprint lithography material to form an imprinted layer, the imprinted layer formed with a pattern (imprinting silicon-containing material with a master nano-imprint template: P0051 and Fig. 5), the NIL material having a modulus level below a flexibility threshold (the silicon-containing material intrinsically/inherently has a modulus level below a flexibility threshold because 1) it has substantially similar composition to applicant’s claimed/disclosed NIL material and 2) it is not disclosed as breaking during/after the imprinting: See MPEP § 2112.01 II, MPEP § 2113 II, and [0020-0021 and 0030] & Fig. 4 of applicant’s published application), the NIL material further having an internal property, that when changed, causes a change in the modulus level of the NIL material (the silicon-containing material UV having UV curable functional groups and/or silicon content that when changed cause a change in modulus in the silicon-containing material: P0050-0051; See MPEP § 2112.01 II, MPEP § 2113 II, and [0020-0021 and 0030] & Fig. 4 of applicant’s published application);
detaching the imprinted layer from the imprint mask, the modulus level of the NIL material causing the pattern of the imprinted layer to remain unchanged after detachment (P0051 and 0062);
after the imprinted layer is detached from the imprint mask, forming a first layer from the imprinted layer through increasing the modulus level of the NIL material of the imprinted layer by changing an internal property of the NIL material (after separating the imprinted layer from the imprint mask, increasing the modulus level of the imprint material of the imprinted layer by changing/oxidizing the silicon content in the imprint material and forming an oxidized layer from the imprinted layer: P0051 and 0062-0063; See MPEP § 2112.01 II, MPEP § 2113 II, and [0020-0021 and 0030] & Fig. 4 of applicant’s published application),  the first layer having the pattern of the imprinted layer (the oxidized layer 66 having the pattern of the imprinted layer 64 and a higher modulus than the silicon-containing material : P0046, 0051, and Fig. 4).
Miller does not disclose the step of modifying the first layer to form a second layer, the second layer having a pattern that is an inverse of a pattern of the imprint mask, wherein said modifying the first layer to form a second layer comprises: etching the first layer to form the second layer.
In the same field of endeavor, nano-imprinting lithography methods, Yadav discloses that the working principle of NIL is to reproduce the topography of a mold which has nano surface relief structures onto a polymer such that a “negative impression” of the mold is created into the polymer (page 18 of NPL). Yadav further discloses to modify the imprinted layer to form a final/enhanced imprinted layer after demolding/detaching the imprint mask from the imprinted layer, the final/enhanced imprinted layer having a pattern that is an inverse of a pattern of the imprint mask for the benefit(s) of removing residual polymer, “completing the process of pattern transfer”, and producing the final/enhanced imprinted layer having a pattern that better matches the inverse pattern of the imprint mold (paragraph 5 in page 18, Fig. 2.3 in page 19 of NPL, and pg. 23 of NPL). 
In the same field of endeavor, nano-imprinting lithography methods, Cho discloses that formation of a residual layer following imprinting appears to be a universal problem in the art (P0019) and to modify/etch the imprinted layer to form a modified/etched imprinted layer after demolding/detaching the imprint mask from the imprinted layer, the modified/etched imprinted layer having a pattern that is an inverse of a pattern of the imprint mask for the benefit(s) of removing the residual layer (P0003, 0023, 0067, and Figs. 1A-F). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Miller in view of Yadav and/or Cho by incorporating the step of modifying the first layer to form a second layer, the second layer having a pattern that is an inverse of a pattern of the imprint mask, wherein said modifying the first layer to form a second layer comprises: etching the first layer to form the second layer for the benefit(s) of removing residual NIL material, “completing the process of pattern transfer”, and producing a second layer having a pattern that better matches the inverse pattern of the imprint mold as suggested by Yadav and/or Cho. See MPEP §§ 2143 I C, 2143 I D, 2143 I G, and/or 2144 II.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolland (US 20170259461 – of record) in view of Lan (UV-Nanoimprint Lithography, 2013 – of record), Yadav (“Nanoimprinting Techniques for Polymeric Electronic Devices”, 2014 – 155 pages NPL of record), and Cho (US 20080204684) as applied to claim 1 above, and further in view of Laakkonen (US 20090224416).
Regarding claim 22, Rolland further discloses that the shape/form of the pattern is modifiable based on the article/features of interest (P0067), but modified Rolland does not explicitly disclose wherein the pattern of the imprint mask is a three-dimensional slanted pattern.
Yadav further discloses that NIL is suitable for fabricating grating structures such as waveguide gratings (pages 12 and 63 of NPL).
In the same field of endeavor, nano-imprinting lithography methods, Laakkonen discloses the technique of using an imprint mold having a three-dimensional slanted pattern for the benefit(s) of allowing production of optical diffraction gratings and/or preventing breakage of the imprint mold during the curing and/or detaching step(s) (P0014-0015 and Figs. 3-4).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-3 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16252563 (reference application) in view of Yadav (“Nanoimprinting Techniques for Polymeric Electronic Devices”, 2014 – 155 pages NPL of record) and/or Cho (US 20080204684). 
 Regarding claims 1 and 21, claim 1 of the reference application implicitly discloses/suggests all the limitations of instant claim 1 except for modifying the first layer to form a second layer, the second layer having a pattern that is an inverse of a pattern of the imprint mask, wherein said modifying the first layer to form a second layer comprises: etching the first layer to form the second layer. Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope. In this case, the steps disclosed by claim 1 of the reference application read on the broader steps of instant claim 1.
In the same field of endeavor, nano-imprinting lithography methods, Yadav discloses that the working principle of NIL is to reproduce the topography of a mold which has nano surface relief structures onto a polymer such that a “negative impression” of the mold is created into the polymer (page 18 of NPL). Yadav further discloses to modify the imprinted layer to form a final/enhanced imprinted layer after demolding/detaching the imprint mask from the imprinted layer, the final/enhanced imprinted layer having a pattern that is an inverse of a pattern of the imprint mask for the benefit(s) of removing 
In the same field of endeavor, nano-imprinting lithography methods, Cho discloses that formation of a residual layer following imprinting appears to be a universal problem in the art (P0019) and to modify/etch the imprinted layer to form a modified/etched imprinted layer after demolding/detaching the imprint mask from the imprinted layer, the modified/etched imprinted layer having a pattern that is an inverse of a pattern of the imprint mask for the benefit(s) of removing the residual layer (P0003, 0023, 0067, and Figs. 1A-F). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of claim 1 of the reference application in view of Yadav and/or Cho by incorporating the step of modifying the first layer to form a second layer, the second layer having a pattern that is an inverse of a pattern of the imprint mask, wherein said modifying the first layer to form a second layer comprises: etching the first layer to form the second layer for the benefit(s) of removing residual NIL material, “completing the process of pattern transfer”, and producing a second layer having a pattern that better matches the inverse pattern of the imprint mold as suggested by Yadav and/or Cho. See MPEP §§ 2143 I C, 2143 I D, 2143 I G, and/or 2144 II.
Regarding claim 2-3, claims 2-4 of the reference application explicitly/implicitly discloses all the limitations of instant claims 2-3. Examiner notes that the NIL compositions are the same, and therefore, they must have the same properties/functions (see MPEP §§ 2112.01 I-II). Additionally, based on the disclosure of the reference application and knowledge in the prior art of record, a person of ordinary skill in the art would understand/recognize that at least one internal property (e.g. viscosity, crosslinking, Tg, etc.) of the multi-functional group NIL material/layer needs to change in order to be able to change its modulus. Thus, the claims are coextensive in scope.

Conclusion
Additional prior art of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
Ofir (US 20090264317 – of record) discloses that etching the imprinted layer is desirable in the art to remove residual portions (P0027, 0055, and Fig. 1).
Miyake (US 20120141738 – of record) discloses that “hybrid” (i.e. photo-curable and thermal-curable) curing systems are known and desirable materials in the art (P0130).
De-Schiffart (US 20180088468 – of record) discloses that thermal-curable and photo-curable imprint lithography materials are characterized/known for changing/increasing its Young's modulus during its curing (P0272). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H MORENO HERNANDEZ whose telephone number is (571)272-0625. The examiner can normally be reached on 1:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743